PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re of
Patent No. 10,750,314
Issue Date: August 18, 2020
Application No. 16/405,327
Filed: May 07, 2019
Attorney Docket No. US73636
:
:
:          DECISION      
:
:



This is a decision on the request for refund filed August 07, 2020.  The request is being considered under the provisions of 37 CFR 1.28(a). 

The request for refund is GRANTED.

Applicant requests a refund of $70.00 for fee paid July 06, 2020 stating, “… the fees were inadvertently submitted under “Undiscounted Entity”. The applicant fees should have submitted under “small entity”.”

The Office records shows that applicant asserted small entity status (37 CFR 1.27(c)), on June 03, 2020. Small entity status has been established and made of record.

In view of the provisions of 37 CFR 1.28(a) and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $70.00 has been refunded to applicant’s deposit account.  Also, see MPEP §509.03(IX).

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. 


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions